MEMORANDUM **
Maria Angelica Ortiz Rios, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Review’s denial of her motion to reconsider its denial of her underlying application for cancellation of removal, based on petitioner’s failure to establish extreme hardship to *730her qualifying United States citizen daughter.
Petitioner failed to file a timely petition for review of the underlying order of removal, and we, therefore, consider only the BIA’s denial of the motion to reconsider. Petitioner contends that the immigration judge and BIA erred in finding that she failed to establish extreme hardship, but she fails to raise any challenge with respect to the BIA’s denial of her motion to reconsider. Petitioner, therefore, has waived any challenge to the BIA’s order denying reconsideration. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.